DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 was amended by Applicant in the reply field 12/16/2021.  Claims 1-8 and 10-20 are pending.
Claim(s) 1-2, 4-8 and 10-20 is/are rejected under 35 U.S.C. 103 as obvious over Zheng et al (US 2013/00336864) and in further view of Schermanz et al (US 2013/0017947) and in further view of Harris et al (US 2018/0304235 which has an effective filing date of 10/27/2015).

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
	Applicant argues at the middle of Page 10 that there is no motivation to combine Schermanz with Zheng and that there is no clear connection between the amount of alumina used in Schermanz which discloses a very broad range of 20 to 80% and surface area properties.
	The argument is unpersuasive since the rejection is not based on modifying the amount of alumina or other constituents of Zheng’s mixed oxide to the specifically claimed ranges in Zheng to improve the surface area in view of Schermanz.  Zheng individually teaches ranges that overlap with all the claimed 
Applicant further argues at the Bottom of Page 10 that the compositions disclosed in Harris do not have the pore volume properties after aging which are achieved with the present invention and would not guide the skilled person towards the subject matter of the main claim.  The argument is unpersuasive since Zheng in view of Schermanz is applied to teaching preparing the mixed oxide with the claimed pore volume.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the Claim 2 contains identical aluminum, cerium, lanthanum, rare earth other than cerium and lanthanum, and zirconium content.  Claim 2 also contains language to identical properties after calcination.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8 and 10-20 is/are rejected under 35 U.S.C. 103 as obvious over Zheng et al (US 2013/0336864) and in further view of Schermanz et al (US 2013/0017947) and in further view of Harris et al (US 2018/0304235 which has an effective filing date of 10/27/2015).
Regarding Claim 1, Zheng discloses a mixed metal oxide comprising:
(1) a ceria-zirconia-alumina composite wherein the proportions by weight of these elements expressed as oxide equivalent with respect to the total weight of the oxide being: 
Alumina: 1-30 % (see [0038-0039]);
Ceria: 1-50%
At least one rare earth other than cerium: 1-15% where the rare earth element is selected from yttria, praseodymia, lanthana, neodymia, samaria, and gadolina ([0053] and Claim 13),
Zirconium: 10-70% (see [0019], [0038]);
(2) the mixed oxide comprising ceria-zirconia solid solution and the X-ray diagram of the mixed oxide has for the crystalline phase composed of cerium zirconium oxide, only a single peak, the maximum of which is located at 2θ angle of between 28° and 32° (see [0051] and Figure 4-5);
(3) characterized in that after 12 hours of hydrothermal aging at 1050°C,
The surface area is greater than 24 m2/g (see [0006] and Claim 7),
The pore volume developed by the pores having a size between 3 and 100 nm is 35% or more of the cumulative pore volume (see [0046] and Claim 6), and
The cumulative pore volume (total pore volume) is at least 0.75 ml/g (see [0045] and Claim 5).
Claim 1 therefore differs from Zheng in the specifically claimed ranges for:  
alumina, ceria, lanthanum, rare-earth metal other than cerium and lanthanum, and zirconia
characterized by the following properties after having been calcined for the first time at a temperature of 1100°C for 5 hours:
average size of crystallites of the crystalline phase composed of cerium zirconium oxide is at most 30 nm;
BET specific surface area of the mixed oxide is at least 35 m2/g;
characterized by the following properties after having been calcined for the first time at a temperature of 950°C for 4 hours:
the pore volume of the mixed oxide less than or equal to 100 nm is greater than or equal to 0.30 mL/g;
the total pore volume of the mixed oxide is less than or equal to 2.0 mL/g; and
the BET specific surface area of the mixed oxide is at least 75 m2/g.
Regarding the concentrations of alumina, ceria, lanthanum, rare-earth metal other than cerium and lanthanum, and zirconia, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst where the alumina, ceria, lanthana and other rare earth other than ceria, and zirconia are in any workable or optimum range within the above ranges disclosed by Zheng because Zheng explains that varying the concentrations are effective for use in these catalyst support materials to yield predictable catalytic results.
Regarding the surface area after having been calcined for the first time at a temperature of 1100°C for 5 hours, Schermanz discloses a ceria-zirconia-alumina composition with enhanced thermal stability comprising:

Alumina: 20-80 wt% (see [0024]);
Ceria: 5 to 90 wt% (see [0023]);
One rare earth: 0 to 12 wt% by weight selected from Y, La, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu (see [0026 and 0028]).
Zirconium: 5-70% (see [0025]);
(2) characterized in that after calcining for 4 hours at 1200°C the surface area exceeds 30 m2/g (see [0018]).
Schermanz further discloses mixed oxide comprising 35% alumina where the surface area after calcining at 1100°C for 20 hours is 42 m2/g (see [0144]).  Schermanz further teaches that there is a need to improve the thermal stability of composition oxides of Al/Ce/Zr to avoid a drop of surface area when exposed to higher temperature and to enhance the lifetime of such catalysts (see [0011]).  Zheng also further suggests that it is desirable for the mixed metal oxides to be thermally stable for use as a catalytic material (see [0005]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a mixed oxide as disclosed by Zheng where the surface area after having been calcined for the first time at a temperature of 1100°C for 5 hours is in any workable or optimum range greater than 35 m2/g as disclosed by Schermanz because Schermanz explains that preparing a mixed oxide with improved surface 
Regarding the pore volume of particles less than 100 nm after having been calcined for the first time at a temperature of 950°C for 4 hours, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a mixed oxide as disclosed by Zheng where the total pore volume is in any workable or optimum range overlapping with disclosed range of 35% or more of a total pore volume of at least 0.75 ml/g by Zheng because Zheng explains that varying the pore volume in the pore radius of 3 to 100 nm is effective for use in these catalyst support materials to yield predictable catalytic results.
Regarding the total pore volume after having been calcined for the first time at a temperature of 950°C for 4 hours, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a mixed oxide as disclosed by Zheng where the total pore volume is in any workable or optimum range within the disclosed range of at least 0.75 ml/g by Zheng because Zheng explains that varying the total pore volume are effective for use in these catalyst support materials to yield predictable catalytic results.
Regarding the surface area after having been calcined for the first time at a temperature of 950°C for 4 hours, Zheng discloses the mixed oxide where the surface area is greater than 24 m2/g after 12 hours of hydrothermal aging at 1050°C (see [0006]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a mixed oxide as disclosed by Zheng where the surface area after having been calcined for the first time at a temperature of 1100°C for 5 hours is in any workable or optimum range greater 
Regarding the average size of the crystallites of the crystalline phase composed of cerium zirconium oxide is at most 30nm after calcining at 1100°C for 5 hours, Harris discloses a zirconia-ceria based composition used in catalysis for treating vehicle exhaust (see [0001]).  Harris discloses the materials where retention of OSC function available for catalysis after aging is desirable (see [0016]).  Harris further discloses the ceria zirconia composition where after aging at 1100°C for 6 hours the crystallite size as measured by applying the Scherrer equation is preferably no greater than 26 nm (see [0090]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a mixed oxide as disclosed by Zheng where the cerium zirconium oxide crystallite size is no greater than 26 nm after having been calcined for the first time at a temperature of 1100°C for 5 hours as disclosed by Harris because Harris suggests that preparing a mixed oxide with this crystallite size after calcining at 1100°C for 6 hours produces a material with retained OSC function after aging.  
Regarding Claim 2, the claim contains the same limitations as Claim 1 and is obvious for the same reasons.
Regarding Claim 4, Zheng further discloses a mixed oxide comprising hafnia (see [0055]).
Regarding Claim 5, since as admitted by Applicant hafnium as an impurity is generally present in combination with zirconium in natural minerals from which 
Alternatively, Zheng further discloses a mixed oxide comprising hafnia in an amount of 0.01% to 10% (see [0055]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the mixed oxide as disclosed by Zheng where the hafnium concentration is in any workable or optimum range overlapping with 0.1 to 10% including the claimed range and expect to produce a mixed metal oxide suitable for forming catalyst washcoats.
Regarding Claim 6, Zheng discloses a mixed oxide where the rare-earth metal other than cerium and lanthanum is yttrium or neodymium (see Examples 1-2 and 9-10).
Regarding Claim 7, Zheng discloses a mixed oxide where the total proportion of zirconium and aluminum expressed in oxide is greater than or equal to 50% (see Examples 1-3 and 9).
Regarding Claim 8, Zheng discloses a mixed oxide comprising identical composition and substantially identical structural characteristics to the mixed oxide composition of Claim 1 and which exhibits an identical x-ray diffraction pattern including 2theta angle of between 28° and 32° (compare Zheng, Fig 4-5 to Figure 1 of the present application).  One of ordinary skill would expect that since Zheng has the same x-ray diffraction pattern also has the same R as the invention of claim 8 since R is determined form x-ray diffraction data.
Regarding Claim 10, one of ordinary skill in the art would recognize that powder bulk density is property dependent on the intrinsic density of the material 
Regarding Claim 11, Zheng discloses the mixed oxide where the average diameter is between 0.1 to 15 µm (see [0067]).
Regarding Claim 12, as applied above, Zheng discloses a mixed oxide which comprises identical or substantially identical chemical composition and structure to the present invention.  Zheng also discloses a mixed oxide which is produced by an identical method and using the same texturing reagent (lauric acid) as the examples of the present invention.  Zheng also discloses a mixed oxide which comprises the same surface area and pore volume characteristics as the present invention.  Therefore, one of ordinary skill in the art would reasonably expect Zheng also has similar pore distribution formed by the process and has in the domain of the pores having a diameter of less than 100 nm, a peak with diameter at the peak Dp of between 10 and 30nm.
Regarding Claim 13, Zheng discloses a method comprising:
(1) introducing an acidic aqueous solutions of precursors in which an colloidal alumina is dispersed into a stirred beaker with a basic aqueous solution, 
(2) adding lauric acid (i.e. a texturing agent),
(3) recovering the solid by filtration, washing, drying, and 

	Zheng does not explicitly disclose a method comprising an aluminum hydrate.
Schermanz discloses a method for preparing a calcined mixed oxide comprising Al-, Ce-, and Zr-oxides comprising:
(1) providing an aqueous slurry comprising hydroxides of cerium and zirconium (see [0031]);
(2) contacting the hydroxides of cerium and zirconium with an alumina precursor comprising boehmite (i.e. aluminum hydroxide)(see [0032]);
(3) adding a surfactant (i.e. a texturing agent) (see [0035]); and
(4) calcining at a temperature from 450°C to 1200°C (see [0034]).
Schermanz discloses that the method comprising boehmite enhances the surface area of the Al/Ce/Zr composition (see [0045]) and addition of surfactant improves the stability of the stability of the surface area of the Al/Ce/Zr composition.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Zheng where the dispersed alumina comprises instead a boehmite as disclosed by Schermanz since it enhances the surface area of Al/Ce/Zr compositions.
Regarding Claim 14, Zheng discloses precursors in the form of nitrates (see Example 1).
	Regarding Claim 15-16, Zheng discloses the mixed oxide mixed with gamma-alumina (see [0066]).

	Regarding Claim 18, Zheng discloses a three-way catalyst (i.e. catalytic converter) comprising the washcoat (see [0064]).
	Regarding Claim 19, Zheng discloses a method for making a three-way catalyst (i.e. catalytic converter) comprising the washcoat (see [0064-0066]).
	Regarding Claim 20, Zheng discloses a process for treating exhaust gases from internal combustion engines characterized in that a catalytic converter comprising the washcoat (see [0063] and [0098]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        2/26/2022